SIBLEY, Circuit Judge
(dissenting).
Dimmick v. Tompkins, 194 U.S. 540, 24 S.Ct. 780, 48 L.Ed. 1110, would require the reversal but for the permission in the mandate in this case to modify the'sentence and the modification of it in such wise as that service of it was to be treated as beginning at the ‘date of the sentence and to continue during the appeal. If, as the court holds, thr amendment was valid — and I have thougl. such dating back of" sentences to cover actual imprisonment to be operable, although irregular, Fels v. Snook, Warden (D.C.) 30 F.(2d) 187; Caracci v. Snook, Warden (D.C.) 29 F.(2d) 979—then the time served in jail became by adoption of the court a service of the sentence, and since the prisoner’s conduct was good, he ought to have the benefit of it as though *545his sentence had originally read for imprisonment in jail from February 22, 1932, to January 13, 1933, and 'thereafter in the penitentiary. Good time is computable under 18 U.S.C.A. § 710 while in jail as well as while in a penitentiary if the confinement is in execution of a sentence. I think the judgment ought to be affirmed.